BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Morgan Stanley Financials Conference February 1-2, 2011 BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 2 ü21st largest U.S. based publicly traded bank holding company by asset size üTotal Assets$23.9B üLoans$10.6B üReserve for Loan Losses 2.89% üDeposits$17.2B üTangible Common Equity 9.21% ü2010 Net Income$247MM üMarket Cap on 1/26/11$3.6B Banking services provided by Bank of Oklahoma, Bank of Texas, Bank of Albuquerque, Bank of Arkansas, Bank of Arizona, Colorado State Bank and Trust and Bank of Kansas City BOK Financial at 12/31/10 Strong Markets, Superior Results BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 3 Source:SNL, deposit data as of 6/30/10 Market Growth Opportunity BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Consistent Strategies Proven to Deliver Solid Results Through All Cycles 4 4Strategic, Long-Term View 4Utilize a decision making framework based on long-term economic benefit 4Actively pursue talent acquisition 4Build the franchise through organic growth and disciplined acquisition strategies 4Customer Focus 4Develop long-term relationships with commercial and retail customers 4Deliver diverse fee-based services in a personalized responsive manner 4Offer innovative and value-added products and services 4Balance Sheet Management 4Originate quality loans while maintaining a consistent mix in the portfolio 4Prudently manage risk and control expenses in relation to revenue growth 4Remain relatively neutral to interest rate changes BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Source:SNL Financial EPS have been restated for stock dividends and for a 2-for-1 split EPS CAGR: 13% 5 Earnings History Outperform Through Economic Cycles BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Net Interest Revenue 58% of Total Revenue 6 Other Operating Revenue 42% of Total Revenue Deposit Service Charges8% Transaction Card 9% Brokerage & Trading8% Mortgage Banking 7% Trust Fees 6% Other 4% Components of 2010 Revenue Fee Revenue Consistently Exceeds 40% of Total Revenue BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 7 Note:Peers are defined as 20 US publicly traded banks, 10 immediately larger and 10 immediately smaller as measured by total assets at 12/31/10.Source:SNLResults are preliminary as one peer had not yet reported. BOKF Peer Median BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 8 2010 Results BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Diluted Earnings Per Share Record Earnings 9 4Record earnings of $246.8 million or $3.61 per diluted share, up 23% over 2009 4Net interest revenue totaled $709 million, down $1.3 million from 2009; Net interest margin declined during 2H10 due to a decline in the yield on the securities portfolio 4Fees and commissions increased $36 million over 2009 bolstered by mortgage banking revenue and brokerage & trading revenue 4Prudent expense management:personnel increased 5.6% & non-personnel expenses increased 8.1% excluding the change in the fair value of the MSR asset 4Credit quality continues to improve; net charge-offs declined $33 million compared to 2009; non-accruing loans declined $109 million or 32% BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 4NIM decline primarily due to lower securities yield resulting from accelerated premium amortization and lower reinvestment rates 4Loans declined slightly as runoff continued to outpace loan demand 4Credit quality continued to improve and we lowered the provision for loan losses for the fifth consecutive quarter 10 Fourth Quarter Financial Results ($ in Millions) BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 11 Select Components of NIM: Net Interest Margin Low Rates in 2H10 Pressured NIM BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 12 Other Operating Revenue BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. Mortgage Banking Among the rules pending are uniform lending and servicing standards; consumer protection measures; and several reforms affecting loan originators Based on the $0.12 cap proposed in December, our interchange revenue would decline $12MM-$15MM in 2011; rules will go into effect July 21, 2011 There is still no leader of the Bureau of Consumer Financial Protection; the Bureau will have authority over banks greater than $10 billion in assets BOKF will be affected by other aspects of Dodd-Frank including new capital rules, FDIC revised assessments, and potentially the swap push-out rules 13 Consumer Products Bank wide revenue initiative in 2010 identified opportunities expected to generate additional revenue to offset the potential reduction from financial reform Interchange Other Revenue At Risk Financial Reform BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 14 Expense Management BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 15 Loans and Credit Quality BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 16 Consistent Portfolio Mix C&I56% CRE21% Resi17% Consumer 6% Regional Diversity OK46% TX28% NM 7% CO 7% AZ 5% KS/MO 4% AR 3% $10.6 Billion Loan Portfolio Diversified by Sector and Geography BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 2010 Average Loan Trends 17 Continued soft loan demand through 4Q 4C&I:Declines in energy, services and manufacturing; recent growth in integrated food service and healthcare 4CRE:C&D loans declined $197 million in 2010; recent growth in multifamily 4Residential Mortgage:Home equity loans continue to grow moderately; partially offsetting decline in permanent mortgage 4Consumer:Indirect auto loans declined $215 million in 2010 due to our decision to exit the LOB in early BOK Financial Corporation. Member FDIC. Equal Housing Lender. Services provided by BOKF, NA doing business as Bank of Albuquerque, Bank of Arizona, Bank of Arkansas, Bank of Kansas City, Bank of Oklahoma, Bank of Texas, Colorado State Bank and Trust. 18 Energy Portfolio Core Competency 452% of the energy portfolio is attributed to OK, 36% to TX and 12% to
